I115th CONGRESS1st SessionH. R. 926IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Mr. Soto introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to reduce the principal amount on loans made to STEM majors. 
1.Short titleThis Act may be cited as the American Science Principal and Interest Reduction and Employment Act or the ASPIRE Act. 2.Loan cancellation for STEM majorsPart D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.) is amended by adding at the end the following: 
 
460A.Loan cancellation for STEM majors 
(a)Program authorized 
(1)In generalThe Secretary shall carry out a program of canceling the obligation to repay 25 percent of the outstanding balance of principal due, in accordance with paragraph (2), on any eligible Federal Direct Loan made to a borrower who receives such loan— (A)for attendance at an undergraduate STEM program; or 
(B)on behalf of a dependent student for such student to attend an undergraduate STEM program. (2)Loan cancellation amountAs soon as practicable after the borrower or the borrower’s dependent student graduates with an undergraduate degree or certificate from the program described in paragraph (1), the Secretary shall cancel the obligation to repay 25 percent of the balance of principal due as of the time of such cancellation, on the eligible Federal Direct Loans made to the borrower.  
(b)DefinitionsIn this section: (1)Eligible Federal direct loanThe term eligible Federal Direct Loan means a Federal Direct Stafford Loan, Federal Direct PLUS Loan, or Federal Direct Unsubsidized Stafford Loan, or a Federal Direct Consolidation Loan.  
(2)Undergraduate STEM program of studyThe term undergraduate STEM program of study means a program of study related to science, technology, engineering, or mathematics, at an institution of higher education that leads to an undergraduate degree or certificate. (c)ConstructionNothing in this section shall be construed to authorize any refunding of any canceled loan..  
